Citation Nr: 0324411	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  97-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neuro-psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to June 
1976.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal, and 
the claim has not been developed in accordance with VCAA.  
Moreover, while the record reflects the RO attempted to 
develop the claim in accordance with VA Adjudication 
Procedure Manual M21-1 (Manual M21-1), Part III, para. 
5.14(c) (Feb. 20, 1996), a review of the record reflects that 
the RO did not follow up on requests for additional service 
medical records, to include clinical medical records, from 
the National Personnel Records Center (NPRC).  The veteran's 
ENTIRE service personnel file has not been requested.  
Further, she has not been afforded a VA examination to 
determine the nature, extent and etiology of any manifested 
neuropsychiatric disabilities.  This, and other development 
indicated under Manual M21-1 and VCAA, must be done.  See 
VCAA, in general;  see also Patton v. West, 12 Vet. App. 272, 
280 (1999).  

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with her claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated her for any 
neuropsychiatric disability from her 
discharge from active service in June 
1976 to the present.  The RO should 
procure duly executed authorization for 
the release of private medical records.  
In particular, the RO should obtain 
copies of treatment accorded the veteran 
for her neuropsychiatric disabilities 
from VA Medical Center (VAMC) in 
Pensacola, Florida and Tuskegee, Alabama 
to include any and all mental hygiene 
records, including any and all individual 
and group therapy.

The RO should request searches under the 
veteran's social security number, her 
service number, and indicate all possible 
names the veteran may have used.

3.  The RO should further request that 
the veteran provide specific information 
about her treatment in hospitals during 
her active service.  She should be asked 
to provide the names of the medical 
facilities at which she was treated, the 
dates of treatment, and any other 
pertinent information.

4.  The veteran's response 
notwithstanding, the RO should request 
any clinical and mental hygiene records, 
to include individual and group therapy 
records from the following:

?	Fort McClellan, Alabama from 
September 1975 to June 1976
?	Fort Gordon, Georgia, from September 
1975 to June 1976.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

5.  The RO should then make specific 
attempts to obtain any additional service 
medical records for the veteran's period 
of active service from 1975 to 1976.  
Please request any and all mental hygiene 
records from the hospitals identified 
above, as well as any hospital that the 
veteran may identify.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

6.  The RO should also make specific 
attempts to obtain the veteran's ENTIRE 
service personnel record ("201 file") 
for her period of active service from 
1975 to 1976.  The RO is reminded to 
search under both the veteran's social 
security and service numbers, and to 
search under all names that the veteran 
has used.

7.  If the service medical or personnel 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or her representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

8.  The RO should afford the veteran an 
opportunity to submit statements from 
individuals who may have knowledge of the 
events that transpired during her period 
of active service, such as fellow-service 
members; or who can attest to changes in 
her behavior, such as friends and family 
members.

9.  Following this development, the RO 
should then attempt to verify the 
veteran's averred stressor under the 
specialized development procedures 
proscribed under M21-1, Part III, 
5.14(c)(5), involving stressors that are 
the result of personal assault.

The RO is reminded to search under both 
the veteran's social security and service 
numbers, and to search under all names 
that the veteran has used.

10.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
neuropsychiatric disorder, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiners 
for review.  The examiners should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disability, to 
include PTSD.
?	Describe any current symptoms and 
manifestations attributed to 
neuropsychiatric disability, to 
include PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric disability 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disability.  

Concerning the claimed neuropsychiatric 
disability, to include PTSD, the 
examiner(s) is(are) requested to provide 
an opinion as to whether it is at least 
as likely as not that any manifested 
neuropsychiatric disability is the result 
of her active service.  In the case of 
PTSD, the examiner(s) is(are) requested 
to provide an opinion as to whether it is 
at least as likely as not that any such 
diagnosed PTSD is the result of the 
stressors she has identified occurred 
during her period of active service.

11.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for a 
neuropsychiatric disorder, to include 
PTSD.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
her claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




